     Case 8:20-cv-00936-DOC-ADS Document 1 Filed 05/20/20 Page 1 of 12 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiff
 8
 9                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10
11                                              )   Case No.
     ERIC WAGNER, individually and on           )
12
     behalf of all others similarly situated,   )   CLASS ACTION
13                                              )
14   Plaintiff,                                 )   COMPLAINT FOR VIOLATIONS
                                                )   OF:
15          vs.                                 )
16                                              )   1.   NEGLIGENT VIOLATIONS OF
                                                         THE TELEPHONE
     PRIME CONSULTING LLC, D/B/A                )        CONSUMER PROTECTION
17
     FINANCIAL PREPARATION                      )        ACT [47 U.S.C. §227(b)]
18   SERVICES, and DOES 1 through 10,           )   2.   WILLFUL VIOLATIONS OF
                                                         THE TELEPHONE
19   inclusive, and each of them,               )        CONSUMER PROTECTION
                                                )        ACT [47 U.S.C. §227(b)]
20   Defendants.                                )   3.   NEGLIGENT VIOLATIONS OF
                                                         THE TELEPHONE
21                                              )        CONSUMER PROTECTION
                                                )        ACT [47 U.S.C. §227(c)]
22                                                  4.   WILLFUL VIOLATIONS OF
                                                )
                                                         THE TELEPHONE
23                                              )        CONSUMER PROTECTION
24
                                                )        ACT [47 U.S.C. §227(c)]
                                                )
25                                              )
                                                )   DEMAND FOR JURY TRIAL
26
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                                -1-
     Case 8:20-cv-00936-DOC-ADS Document 1 Filed 05/20/20 Page 2 of 12 Page ID #:2




 1         Plaintiff ERIC WAGNER (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following upon information and belief based
 3   upon personal knowledge:
 4                               NATURE OF THE CASE
 5         1.     Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of PRIME CONSULTING LLC,
 8   D/B/A FINANCIAL PREPARATION SERVICES, (“PC”) in negligently,
 9   knowingly, and/or willfully contacting Plaintiff on his cellular telephone in
10   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
11   (“TCPA”) and related regulations, specifically the National Do-Not-Call
12   provisions, thereby invading Plaintiff’s privacy.
13                               JURISDICTION & VENUE
14         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff
15   is a resident of New York, seek relief on behalf of a Class, which will result in at
16   least one class member belonging to a different state than that of Defendant, a
17   Wyoming corporation doing business in Orange County, California. Plaintiff also
18   seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,
19   when aggregated among a proposed class in the thousands, exceeds the
20   $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
21   jurisdiction and the damages threshold under the Class Action Fairness Act of
22   2005 (“CAFA”) are present, and this Court has jurisdiction.
23         3.     Venue is proper in the United States District Court for the Central
24   District of California pursuant to 28 U.S.C. 1391(b) and because Defendant does
25   business within the State of California and this District.
26                                        PARTIES
27         4.     Plaintiff is a natural person residing in The Bronx, New York, and is
28   a “person” as defined by 47 U.S.C. § 153 (39).


                                  CLASS ACTION COMPLAINT
                                                -2-
     Case 8:20-cv-00936-DOC-ADS Document 1 Filed 05/20/20 Page 3 of 12 Page ID #:3




 1         5.      Defendant is a student debt education company, and is a “person” as
 2   defined by 47 U.S.C. § 153 (39).
 3         6.      The above named Defendants, and its subsidiaries and agents, are
 4   collectively referred to as “Defendants.” The true names and capacities of the
 5   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 6   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 7   names. Each of the Defendants designated herein as a DOE is legally responsible
 8   for the unlawful acts alleged herein. Plaintiff is will seek leave of Court to amend
 9   the Complaint to reflect the true names and capacities of the DOE Defendants
10   when such identities become known.
11         7.      Plaintiff is informed and believe that at all relevant times, each and
12   every Defendant was acting as an agent and/or employee of each of the other
13   Defendants and was acting within the course and scope of said agency and/or
14   employment with the full knowledge and consent of each of the other Defendants.
15   Plaintiff is informed and believes that each of the acts and/or omissions
16   complained of herein was made known to, and ratified by, each of the other
17   Defendants.
18                              FACTUAL ALLEGATIONS
19         8.      Beginning December 2018, Defendants contacted Plaintiff on his
20   cellular telephone number ending in -1338, in an attempt to solicit Plaintiff to
21   purchase Defendant’s services.
22         9.      Defendants contacted or attempted to contact Plaintiff from telephone
23   numbers (800) 440-2274.
24         10.     Defendants used an “automatic telephone dialing system” as defined
25   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit his services.
26         11.     Such calls constitute solicitation calls pursuant to 47 C.F.R. §
27   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
28         12.     Defendants’ calls constituted calls that were not for emergency


                                   CLASS ACTION COMPLAINT
                                                 -3-
     Case 8:20-cv-00936-DOC-ADS Document 1 Filed 05/20/20 Page 4 of 12 Page ID #:4




 1   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 2         13.     During these calls, Defendant utilized an “artificial or prerecorded
 3   voice.” Moreover, during all relevant times Defendants did not possess Plaintiff’s
 4   “prior express consent” to receive calls using an automatic telephone dialing
 5   system or an artificial or prerecorded voice on their cellular telephone pursuant to
 6   47 U.S.C. § 227(b)(1)(A).
 7         14.     Further, Plaintiff’s cellular telephone number ending in -1338 was
 8   added to the National Do-Not-Call Registry on or about December 21, 2011.
 9         15.     Plaintiff received numerous solicitation calls from Defendant within
10   a 12-month period.
11         16.     Defendant continued to call Plaintiff in an attempt to solicit its
12   services and in violation of the National Do-Not-Call provisions of the TCPA.
13         17.     Upon information and belief, and based on Plaintiff’s experiences of
14   being called by Defendant after requesting they stop calling, and at all relevant
15   times, Defendant failed to establish and implement reasonable practices and
16   procedures to effectively prevent telephone solicitations in violation of the
17   regulations prescribed under 47 U.S.C. § 227(c)(5).
18                                CLASS ALLEGATIONS
19         18.     Plaintiff brings this action individually and on behalf of all others
20   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
21   Classes”). Plaintiff brings this action individually and on behalf of all others
22   similarly situated, as a member of “The ATDS Class.” The class concerning the
23   ATDS claim for no prior express consent (hereafter “The ATDS Class”) is defined
24   as follows:
25
                   All persons within the United States who received any
26                 solicitation/telemarketing telephone calls from Defendant to said
27                 person’s cellular telephone made through the use of any automatic
                   telephone dialing system or an artificial or prerecorded voice and
28
                   such person had not previously consented to receiving such calls


                                   CLASS ACTION COMPLAINT
                                                -4-
     Case 8:20-cv-00936-DOC-ADS Document 1 Filed 05/20/20 Page 5 of 12 Page ID #:5




 1                within the four years prior to the filing of this Complaint
 2
           19.    The class concerning the National Do-Not-Call violation (hereafter
 3
     “The DNC Class”) is defined as follows:
 4
 5                All persons within the United States registered on the National Do-
                  Not-Call Registry for at least 30 days, who had not granted
 6
                  Defendant prior express consent nor had a prior established business
 7                relationship, who received more than one call made by or on behalf
 8
                  of Defendant that promoted Defendant’s products or services, within
                  any twelve-month period, within four years prior to the filing of the
 9                complaint.
10         20.    Plaintiff represents, and are members of, The ATDS Class, consisting
11   of all persons within the United States who received any solicitation telephone
12   calls from Defendant to said person’s cellular telephone made through the use of
13   any automatic telephone dialing system or an artificial or prerecorded voice and
14   such person had not previously not provided their cellular telephone number to
15   Defendant within the four years prior to the filing of this Complaint.
16         21.    Plaintiff represents, and is a member of, The DNC Class, consisting
17   of all persons within the United States registered on the National Do-Not-Call
18   Registry for at least 30 days, who had not granted Defendant prior express consent
19   nor had a prior established business relationship, who received more than one call
20   made by or on behalf of Defendant that promoted Defendant’s products or
21   services, within any twelve-month period, within four years prior to the filing of
22   the complaint.
23         22.    Defendant, its employees and agents are excluded from The Classes.
24   Plaintiff does not know the number of members in The Classes, but believes the
25   Classes members number in the thousands, if not more. Thus, this matter should
26   be certified as a Class Action to assist in the expeditious litigation of the matter.
27         23.    The Classes are so numerous that the individual joinder of all of its
28   members is impractical. While the exact number and identities of The Classes


                                   CLASS ACTION COMPLAINT
                                                -5-
     Case 8:20-cv-00936-DOC-ADS Document 1 Filed 05/20/20 Page 6 of 12 Page ID #:6




 1   members are unknown to Plaintiff is at this time and can only be ascertained
 2   through appropriate discovery, Plaintiff is informed and believe and thereon allege
 3   that The Classes includes thousands of members. Plaintiff alleges that The
 4   Classes members may be ascertained by the records maintained by Defendant.
 5         24.    Plaintiff and members of The ATDS Class were harmed by the acts
 6   of Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 7   and ATDS Class members via their cellular telephones thereby causing Plaintiff
 8   and ATDS Class members to incur certain charges or reduced telephone time for
 9   which Plaintiff and ATDS Class members had previously paid by having to
10   retrieve or administer messages left by Defendant during those illegal calls, and
11   invading the privacy of said Plaintiff and ATDS Class members.
12         25.    Common questions of fact and law exist as to all members of The
13   ATDS Class which predominate over any questions affecting only individual
14   members of The ATDS Class. These common legal and factual questions, which
15   do not vary between ATDS Class members, and which may be determined
16   without reference to the individual circumstances of any ATDS Class members,
17   include, but are not limited to, the following:
18                a.     Whether, within the four years prior to the filing of this
19                       Complaint, Defendant made any telemarketing/solicitation call
20                       (other than a call made for emergency purposes or made with
21                       the prior express consent of the called party) to a ATDS Class
22                       member using any automatic telephone dialing system or any
23                       artificial or prerecorded voice to any telephone number
24                       assigned to a cellular telephone service;
25                b.     Whether Plaintiff and the ATDS Class members were damaged
26                       thereby, and the extent of damages for such violation; and
27                c.     Whether Defendant should be enjoined from engaging in such
28                       conduct in the future.


                                  CLASS ACTION COMPLAINT
                                                  -6-
     Case 8:20-cv-00936-DOC-ADS Document 1 Filed 05/20/20 Page 7 of 12 Page ID #:7




 1         26.    As a person that received numerous telemarketing/solicitation calls
 2   from Defendant using an automatic telephone dialing system or an artificial or
 3   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 4   claims that are typical of The ATDS Class.
 5         27.    Plaintiff and members of The DNC Class were harmed by the acts of
 6   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 7   and DNC Class members via their telephones for solicitation purposes, thereby
 8   invading the privacy of said Plaintiff and the DNC Class members whose
 9   telephone numbers were on the National Do-Not-Call Registry. Plaintiff and the
10   DNC Class members were damaged thereby.
11         28.    Common questions of fact and law exist as to all members of The
12   DNC Class which predominate over any questions affecting only individual
13   members of The DNC Class. These common legal and factual questions, which
14   do not vary between DNC Class members, and which may be determined without
15   reference to the individual circumstances of any DNC Class members, include,
16   but are not limited to, the following:
17                a.     Whether, within the four years prior to the filing of this
18                       Complaint, Defendant or its agents placed more than one
19                       solicitation call to the members of the DNC Class whose
20                       telephone numbers were on the National Do-Not-Call Registry
21                       and who had not granted prior express consent to Defendant
22                       and did not have an established business relationship with
23                       Defendant;
24                b.     Whether Defendant obtained prior express written consent to
25                       place solicitation calls to Plaintiff or the DNC Class members’
26                       telephones;
27                c.     Whether Plaintiff and the DNC Class member were damaged
28                       thereby, and the extent of damages for such violation; and


                                  CLASS ACTION COMPLAINT
                                                -7-
     Case 8:20-cv-00936-DOC-ADS Document 1 Filed 05/20/20 Page 8 of 12 Page ID #:8




 1                d.     Whether Defendant and its agents should be enjoined from
 2                       engaging in such conduct in the future.
 3         29.    As a person that received numerous solicitation calls from Defendant
 4   within a 12-month period, who had not granted Defendant prior express consent
 5   and did not have an established business relationship with Defendant, Plaintiff is
 6   asserting claims that are typical of the DNC Class.
 7         30.    Plaintiff will fairly and adequately protect the interests of the
 8   members of The Classes. Plaintiff has retained attorneys experienced in the
 9   prosecution of class actions.
10         31.    A class action is superior to other available methods of fair and
11   efficient adjudication of this controversy, since individual litigation of the claims
12   of all Classes members is impracticable. Even if every Classes member could
13   afford individual litigation, the court system could not. It would be unduly
14   burdensome to the courts in which individual litigation of numerous issues would
15   proceed. Individualized litigation would also present the potential for varying,
16   inconsistent, or contradictory judgments and would magnify the delay and
17   expense to all parties and to the court system resulting from multiple trials of the
18   same complex factual issues. By contrast, the conduct of this action as a class
19   action presents fewer management difficulties, conserves the resources of the
20   parties and of the court system, and protects the rights of each Classes member.
21         32.    The prosecution of separate actions by individual Classes members
22   would create a risk of adjudications with respect to them that would, as a practical
23   matter, be dispositive of the interests of the other Classes members not parties to
24   such adjudications or that would substantially impair or impede the ability of such
25   non-party Class members to protect their interests.
26         33.    Defendant has acted or refused to act in respects generally applicable
27   to The Classes, thereby making appropriate final and injunctive relief with regard
28   to the members of the Classes as a whole.


                                     CLASS ACTION COMPLAINT
                                                -8-
     Case 8:20-cv-00936-DOC-ADS Document 1 Filed 05/20/20 Page 9 of 12 Page ID #:9




 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                      47 U.S.C. §227(b).
 4                             On Behalf of the ATDS Class
 5         34.    Plaintiff repeats and incorporate by reference into this cause of action
 6   the allegations set forth above.
 7         35.    The foregoing acts and omissions of Defendant constitute numerous
 8   and multiple negligent violations of the TCPA, including but not limited to each
 9   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
10   particular 47 U.S.C. § 227 (b)(1)(A).
11         36.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
12   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
13   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
14         37.    Plaintiff and the ATDS Class are also entitled to and seek injunctive
15   relief prohibiting such conduct in the future.
16                            SECOND CAUSE OF ACTION
17     Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                             Act
19                                      47 U.S.C. §227(b)
20                             On Behalf of the ATDS Class
21         38.    Plaintiff repeats and incorporate by reference into this cause of action
22   the allegations set forth above.
23         39.    The foregoing acts and omissions of Defendant constitute numerous
24   and multiple knowing and/or willful violations of the TCPA, including but not
25   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
26   and in particular 47 U.S.C. § 227 (b)(1)(A).
27         40.    As a result of Defendant’s knowing and/or willful violations of 47
28   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of


                                  CLASS ACTION COMPLAINT
                                                -9-
     Case 8:20-cv-00936-DOC-ADS Document 1 Filed 05/20/20 Page 10 of 12 Page ID #:10




 1    $1,500.00 in statutory damages, for each and every violation, pursuant to 47
 2    U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 3          41.    Plaintiff and the Class members are also entitled to and seek
 4    injunctive relief prohibiting such conduct in the future.
 5
 6                              THIRD CAUSE OF ACTION
 7           Negligent Violations of the Telephone Consumer Protection Act
 8                                       47 U.S.C. §227(c)
 9                               On Behalf of the DNC Class
10          42.    Plaintiff repeats and incorporate by reference into this cause of action
11    the allegations set forth above.
12          43.    The foregoing acts and omissions of Defendant constitute numerous
13    and multiple negligent violations of the TCPA, including but not limited to each
14    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in
15    particular 47 U.S.C. § 227 (c)(5).
16          44.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
17    Plaintiff and the DNC Class members are entitled an award of $500.00 in
18    statutory damages, for each and every violation, pursuant to 47 U.S.C. §
19    227(c)(5)(B).
20          45.    Plaintiff and the DNC Class members are also entitled to and seek
21    injunctive relief prohibiting such conduct in the future.
22                             FOURTH CAUSE OF ACTION
23      Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                             Act
25                                   47 U.S.C. §227 et seq.
26                               On Behalf of the DNC Class
27          46.    Plaintiff repeats and incorporate by reference into this cause of action
28    the allegations set forth above.


                                   CLASS ACTION COMPLAINT
                                                - 10 -
     Case 8:20-cv-00936-DOC-ADS Document 1 Filed 05/20/20 Page 11 of 12 Page ID #:11




 1          47.    The foregoing acts and omissions of Defendant constitute numerous
 2    and multiple knowing and/or willful violations of the TCPA, including but not
 3    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 4    in particular 47 U.S.C. § 227 (c)(5).
 5          48.    As a result of Defendant’s knowing and/or willful violations of 47
 6    U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
 7    $1,500.00 in statutory damages, for each and every violation, pursuant to 47
 8    U.S.C. § 227(c)(5).
 9          49.    Plaintiff and the DNC Class members are also entitled to and seek
10    injunctive relief prohibiting such conduct in the future.
11                                  PRAYER FOR RELIEF
12     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
13                 A.       Actual damages;
14                 B.       As a result of Defendant’s negligent violations of 47
15                          U.S.C. §227(b)(1), Plaintiff and the ATDS Class members
16                          are entitled to and request $500 in statutory damages, for
17                          each and every violation, pursuant to 47 U.S.C.
18                          227(b)(3)(B).
19                 C.       As a result of Defendant’s willful and/or knowing
20                          violations of 47 U.S.C. §227(b)(1), Plaintiff and the ATDS
21                          Class members are entitled to and request treble damages,
22                          as provided by statute, up to $1,500, for each and every
23                          violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
24                          U.S.C. §227(b)(3)(C).
25                 D.       As a result of Defendant’s negligent violations of 47
26                          U.S.C. §227(c)(5), Plaintiff and the DNC Class members
27                          are entitled to and request $500 in statutory damages, for
28                          each and every violation, pursuant to 47 U.S.C. 227(c)(5).


                                     CLASS ACTION COMPLAINT
                                                 - 11 -
     Case 8:20-cv-00936-DOC-ADS Document 1 Filed 05/20/20 Page 12 of 12 Page ID #:12




 1                 E.     As a result of Defendant’s willful and/or knowing
 2                        violations of 47 U.S.C. §227(c)(5), Plaintiff and the DNC
 3                        Class members are entitled to and request treble damages,
 4                        as provided by statute, up to $1,500, for each and every
 5                        violation, pursuant to 47 U.S.C. §227(c)(5).
 6                 F.     Any and all other relief that the Court deems just and
 7                        proper.
 8                              DEMAND FOR JURY TRIAL
 9          50.    Pursuant to the Seventh Amendment to the Constitution of the United
10    States of America, Plaintiff is entitled to, and demand, a trial by jury.
11
            Respectfully submitted this 20th day of May, 2020.
12
13                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
14
                                        By: /s/ Todd M. Friedman
15
                                            Todd M. Friedman
16                                          Law Offices of Todd M. Friedman
17
                                            Attorney for Plaintiff

18
19
20
21
22
23
24
25
26
27
28



                                    CLASS ACTION COMPLAINT
                                                 - 12 -
